Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 1 of 15




                           Exhibit B
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 2 of 15




                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
TOSHIBA INTERNATIONAL           §
CORPORATION,                    §
                                §
              PLAINTIFF,        §
v.                              §
                                §
                                § No. 4:19-cv-04274
ABRAHAM JOSEPH, an individual, §
ONEPOINT, INC.,                 §
RUDOLPH CULP, as independent    §
administrator of the ESTATE     §
OF PABLO D’AGOSTINO,            §
PD RENTALS, LLC,                § JURY TRIAL DEMANDED
JANUARY 22 1992, LLC,           §
VINOD VEMPARALA, an individual, §
V2V SOLUTIONS, LLC, and         §
CHETAN VYAS, an individual,     §
                                §
                                §
              DEFENDANTS.       §

      TOSHIBA INTERNATIONAL CORPORATION’S NOTICE OF
     RULE 30(b)(6) DEPOSITION OF DEFENDANT ONEPOINT, INC.

      PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal

Rules of Civil Procedure, Plaintiff Toshiba International Corporation (“TIC”)

through counsel will take the deposition upon oral examination under oath of the

person or persons designated by Defendant, OnePoint, Inc. (“OnePoint”), on

November 20, 2020, or on a date agreed upon by counsel, beginning at 9:00 a.m.

CST. The deposition shall be held via videoconference before a notary public or
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 3 of 15




other officer authorized to administer oaths. The testimony to be given will be

recorded by stenographic and videographic means.

      Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, OnePoint

is required to produce one or more witnesses at the stated location and time who

are aware of and prepared to testify about OnePoint’s knowledge of the topics

listed in the Schedule of Deposition Topics attached to this Notice as Exhibit A.

If the designated representative or representatives do not have such knowledge,

they are required to acquire it through whatever reasonable investigation may be

necessary.

      The Relevant Period for these topics is January 1, 2007 through the date of

the deposition.




                                         2
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 4 of 15




                                  EXHIBIT A

                   SCHEDULE OF DEPOSITION TOPICS

      TIC will depose OnePoint’s representative or representatives on the

following matters during the Relevant Period:

      1.    OnePoint placing TIC’s Facilities Manager, Pablo D’Agostino, on

OnePoint’s payroll and providing him with W-2s reflecting payments of $24,084

in 2007 and $66,453 in 2008.

      2.    All work performed by Pablo D’Agostino for OnePoint as an

employee and/or contractor and all payments made to him, his friends, or family

members on his behalf.

      3.    Each instance in which OnePoint gave Pablo D’Agostino, Melissa

D’Agostino, and/or Ashley Tucker anything of value, including cars, trucks, cash,

vacations, free construction or maintenance work such as painting at a residence

owned by them, jewelry, shoes, clothing, payment of personal expenses, and

payment of Home Depot expenses.

      4.    The specific details about the payments, trips, credit cards, and cash

provided by OnePoint to Pablo D’Agostino as described in Response No. 3 of

OnePoint’s Supplemental Responses to TIC’s First Set of Interrogatories.




                                         3
     Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 5 of 15




        5.    The transfer of a 2009 Ford F250 truck from OnePoint to Pablo

D’Agostino as described in Response No. 4 of OnePoint’s Supplemental

Responses to TIC’s First Set of Interrogatories.

        6.    The creation and submission of bids to TIC by OnePoint, Abraham

Joseph, and/or OnePoint’s employees in the names of companies other than

OnePoint, including Millenium Performance, The Atkins Group, and A&A

Premier Builders, as identified in Response # 5 of OnePoint’s Supplemental

Responses to TIC’s First Set of Interrogatories and as alleged in Paragraph 39 of

TIC’s Amended Complaint.

7.      The number of bids created by OnePoint and/or Abraham Joseph and

submitted to TIC in the names of companies other than OnePoint, including the

name of Millenium Performance, The Atkins Group, and A&A Premier Builders.

8.      The method by which OnePoint typically submitted bids in its own name

and in the name of other companies and the method by which OnePoint received

its payments from TIC, including whether the U.S. mails, FedEx, UPS, or other

similar services were used.

        9.    Coordination with Pablo D’Agostino regarding the submission of

bids by OnePoint on behalf of itself and other companies, including Millenium

Performance, The Atkins Group, and A&A Premier Builders.



                                         4
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 6 of 15




      10.    Coordination    between    OnePoint,     Abraham     Joseph,    Pablo

D’Agostino, Sudhakar Kalaga, Chetan Vyas, and/or Vinod Vemparala regarding

the submission of bids to TIC.

      11.    Communications regarding bids to TIC between any OnePoint officer

or employee other than Abraham Joseph and Pablo D’Agostino, Vinod Vemparala,

Sudhakar Kalaga, and/or Chetan Vyas.

      12.    Abraham Joseph’s interview at TIC in December 2019, including the

statements made by Mr. Joseph during the interview.

      13.    The e-mail systems, electronic data storage systems, and text

messaging services used by OnePoint from 2007 to 2019, including the identity of

the e-mail service providers, the existence of physical or cloud-based backups, and

the deletion or destruction of OnePoint’s e-mails and text messages.

      14.    The e-mail systems, electronic data storage systems, and text

messaging services used by Abraham Joseph from 2007 to 2019, including the

identity of the e-mail service providers, the existence of physical or cloud-based

backups, and the deletion or destruction of Mr. Joseph’s e-mails and text messages.

      15.    All the steps taken by OnePoint to preserve electronic data and

physical documents, including e-mails, following TIC’s filing of the Complaint in

October 2019, TIC’s interview of Mr. Joseph in December 2019, and the filing of

TIC’s Amended Complaint against OnePoint and Mr. Joseph in February 2020.

                                         5
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 7 of 15




      16.   All the electronic data and physical documents, including e-mails,

that OnePoint and/or Mr. Joseph destroyed following TIC’s filing of the Complaint

in October 2019, TIC’s interview of Mr. Joseph in December 2019, and the filing

of TIC’s Amended Complaint against OnePoint and Mr. Joseph in February 2020.

      17.   All the steps taken by OnePoint, Abraham Joseph, and their agents,

including counsel, to search for, collect, and review electronically stored

documents and physical documents potentially responsive to TIC’s Requests for

Production issued to OnePoint and Abraham Joseph. This will include: (1) the

volume of documents collected, (2) the document review methodology to identify

responsive documents, (3) instructions given to Defendants’ e-discovery vendor,

(4) the elimination of non-responsive documents, and (5) the keywords used for

the document review.

      18.   An explanation for why OnePoint and Mr. Joseph produced just 199

e-mails for a time period spanning 2007 to 2019, including just 20 emails with

Pablo D’Agostino.

      19.   The creation of invoices from OnePoint to TIC for the services of

electricians provided by Electrical & Mechanical Solutions, L.L.C. (“EMS”),

including the markups and profit margins applied to EMS’s invoices and the

padding of regular and overtime hours by adding thousands of fictious hours to its

invoices to TIC not found on EMS’s invoices. Pay particular attention to PO

                                         6
   Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 8 of 15




Number 906055, although we may ask questions about other journeyman

electrician invoices.

      20.    The creation of invoices from OnePoint to TIC for the services of

electricians provided by Telios to create an Electrical One Line Diagram, including

the markups and profit margins applied to Telios’s invoices and the padding of

regular and overtime hours by adding thousands of fictious hours to its invoices to

TIC not found on Telios’s invoices. Pay particular attention to PO Numbers

901027, 902443, 903426, and 903554, although we may ask questions about other

journeyman electrician invoices.

      21.    The actual work performed by journeymen electricians that OnePoint

provided to TIC, including a description of the details of the work actually done

by the electricians for each invoice submitted that is not evident on the face of the

invoice.

      22.    OnePoint’s invoicing and collection of sales taxes from TIC for

construction, maintenance, and electrician work, including the amounts remitted

to the State of Texas and local authorities, if any, each year from 2007 to 2019 for

TIC-related work. Pay particular attention to the collection of sales taxes for the

journeymen electricians from TIC and the payment of sales taxes to the State of

Texas and local authorities.



                                           7
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 9 of 15




      23.   The total amounts invoiced to and paid by TIC for work done by

OnePoint on an annual basis from 2007 to 2019.

      24.   All complaints that OnePoint and/or Abraham Joseph made to TIC

management about Pablo D’Agostino and his conduct, including complaints that

D’Agostino made demands for payment from OnePoint.

      25.   Identification of all TIC employees that OnePoint informed about:

(1) payments and gifts OnePoint was making to Pablo D’Agostino, (2) placing

Pablo D’Agostino on OnePoint’s payroll, (3) OnePoint’s submission of bids in the

name of other companies, (4) OnePoint’s inflated profit margins on work it did for

TIC, and (5) OnePoint’s padding of hours for journeymen electricians. This

request includes a description of all conversations describing this conduct with

TIC employees.

      26.   Identification of all individuals outside of TIC that have any

knowledge that OnePoint was doing any of the following: (1) making payments to

Pablo D’Agostino, (2) placing Pablo D’Agostino on OnePoint’s payroll,

(3) submitting bids in the name of other companies for TIC projects,

(4) overcharging TIC for work, and (5) padding of hours for journeymen

electricians. This request includes a description of all conversations concerning

this conduct with such individuals, including the owners or employees of A&A



                                         8
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 10 of 15




Premier, Millenium Performance, the Atkins Group, KIT Construction Services,

Inc., and KIT Professionals, Inc.

         27.   When OnePoint first became aware of TIC’s lawsuit against

Sudhakar Kalaga and Pablo D’Agostino.

         28.   Conversations OnePoint and/or Abraham Joseph had regarding TIC’s

lawsuit outside the presence of counsel, including conversations with Pablo

D’Agostino, Sudhakar Kalaga, Ashley Tucker, and the owners of A&A Premier,

Millenium Performance, and the Atkins Group.

         29.   Pablo D’Agostino and/or Sudhakar Kalaga’s instruction or direction

to OnePoint to submit bids for projects between 2011 and 2019 at a particular

price.

         30.   Bids submitted to TIC by OnePoint from 2011 to 2019, including:

                                              Requisition            Amount
 Winner Fake Bidders                          Date           PO#     (USD)
  KIT   V2V, OnePoint                           21-Nov-2011   906748    601,825.00
  KIT   V2V, OnePoint, A&A                        7-Oct-2013  950527    550,000.00
        V2V, OnePoint, A&A Premier,
  KIT   Reytec                                   29-Jan-2015   951184    1,680,000.00
        V2V, PRV, Redwood Builders,
  KIT   OnePoint                                20-Apr-2017    7018425   4,550,825.00
  KIT   V2V, OnePoint                           17-Sep-2018    7045528      32,450.00
  KIT   V2V, OnePoint                           17-Sep-2018    7045529      41,550.00

         31.   OnePoint’s overall corporate structure, including the shareholders,

officers, directors, and the existence of any corporate parents, subsidiaries, or

affiliates.

                                          9
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 11 of 15




      32.     The nature of the work performed by OnePoint, including pre-

construction, construction and engineering services for outpatient facilities, office

spaces, and cardiac rehab, as shown on its website.

      33.     The clients that OnePoint has worked for, including those identified

on its website for clinics, Toshiba, Methodist Hospital, and Memorial Hermann

Hospital.

      34.     The identification of OnePoint employees responsible for preparing

bids, hiring subcontractors, and performing construction and maintenance work

for TIC projects.

      35.     The identity of the subcontractors used by OnePoint to complete work

at TIC’s facilities for each purchase order issued to OnePoint.

      36.     OnePoint's work, pricing, bidding, and profit margins for the

following projects:

               OnePoint
      PO#                              PROJECT DESCRIPTION
                JOB#
     900757     512-07     Seal/Caulk around Exterior Glass Windows
     901178     609-07     Control Plant Expansion Phase 1
     901711     762-08     Control Plant Expansion Phase 2
     901762     821-08     Control Plant Expansion Electrical Upgrades
     902826    1043-08
                           Build retaining wall, steps and sidewalk
     902846    1044-09
     903918    1275-09     PEP Roof Decking Repair
     904616    1410-10     Roof replacements Phase 2
     905234    1410-10     Roof replacements Phase 3
     905975    1410-10     Roof replacements Phase 4
                                          10
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 12 of 15




    906027     1410-10    Roof replacements Phase 5
    905689     1553-10    HEV Renovation
    902548      990-08    Roof Repair to Corporate Residences
    902696     1021-08    Upgraded Drainage
    902575      994-08    Roof Decking
    902766     1023-08    Chain Link Fence
               4255-18    Okanella Warehouse Storage Racks

      37.    The method(s) used by OnePoint to calculate the amounts to bid or

charge TIC for maintenance, construction, and electrical work.

      38.    The amount of profit earned by OnePoint on each purchase order

issued by TIC and on an annual basis from TIC.

      39.    The relationship between Abraham Joseph and Pablo D’Agostino,

including conversations between them.

      40.    The introduction of Pablo D’Agostino to Sudhakar Kalaga.

      41.    OnePoint’s coordination with Sudhakar Kalaga to submit a fake bid

under the name of V2V Solutions through Vinod Vemparala in November 2010

as alleged in Paragraphs 50-53 of the Amended Complaint.

      42.    Any work TIC paid OnePoint for but which it never finished.

      43.    Presentations prepared by OnePoint for Pablo D’Agostino.

      44.    The relationship among OnePoint, Abraham Joseph, Sudhakar

Kalaga, KIT Construction, and KIT Professionals.

      45.    The bids identified in Paragraph 39 of the Amended Complaint.



                                        11
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 13 of 15




      46.       Steps taken by OnePoint to conceal its role in the fraudulent scheme

alleged in the Amended Complaint, including the creation of fictitious bids and

the payment of bribes to Pablo D’Agostino.

      47.       Identification and background about all the OnePoint employees that

worked on TIC projects, including the employees identified in OnePoint's

Responses to TIC’s First set of Interrogatories.

      48.       In furtherance of TIC’s constructive trust claim, provide the total

amounts of annual distributions of profit and salary by OnePoint to its shareholders

from 2007 to 2019 that includes proceeds of payments made by TIC.

      49.       Annual revenue and profit figures for OnePoint from 2007 to 2019.

      50.       The identification, location, last known address, telephone number,

and e-mail address of any person having or believed to have any documents or

other electronic or non-electronic files regarding the topics or facts underlying

these topics.



Dated: October 20, 2020
                                         By: /s/ Michael Rodgers
                                           Michael Rodgers
                                           Texas State Bar No. 24095114
                                           S.D. Tex. Bar No. 2638667
                                           michael.rodgers@whitecase.com
                                           609 Main St., Ste. 2900
                                           Houston, TX 77002
                                           tel.: (713) 496-9700
                                           12
Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 14 of 15




                                    fax: (713) 496-9701
                                    Attorney-in-Charge for Toshiba
                                    International Corporation
                                    OF COUNSEL
                                    Christopher M. Curran (pro hac vice)
                                    ccurran@whitecase.com
                                    Samuel J. Sharp (pro hac vice)
                                    samuel.sharp@whitecase.com

                                    701 Thirteenth Street, N.W.
                                    Washington, DC 20005
                                    tel.: (202) 626-3600
                                    fax: (202) 639-9355
                                    Daniel Fridman (pro hac vice)
                                    dfridman@ffslawfirm.com
                                    Fridman Fels & Soto, PLLC
                                    2525 Ponce de Leon Boulevard
                                    Suite 750
                                    Coral Gables, FL 33134
                                    tel.: (305) 569-7720
                                    fax: (786) 627-4145
                                    Counsel to Toshiba International
                                    Corporation




                                   13
  Case 4:19-cv-04274 Document 361-2 Filed on 01/22/21 in TXSD Page 15 of 15




                         CERTIFICATE OF SERVICE
      I hereby certify that on October 20, 2020, I caused a copy of Toshiba

International Corporation’s Notice of Rule 30(b)(6) Deposition of Defendant

OnePoint, Inc. be served via e-mail on counsel for all parties.

                                          Respectfully submitted,


                                       By: /s/ Samuel J. Sharp
                                         Samuel J. Sharp
                                         samuel.sharp@whitecase.com
                                         701 Thirteenth Street, N.W.
                                         Washington, DC 20005
                                         tel.: (202) 626-3600
                                         fax: (202) 639-9355
